            Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 1 of 19




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

NICHOLAS DeFOSSETT,              )
                                 )
     Plaintiff,                  )
                                 )                CIVIL ACTION
vs.                              )
                                 )                FILE No. 5:21-cv-226
CPRK-II, L.P. d/b/a BROOK HOLLOW )
SHOPPING CENTER,                 )
                                 )
     Defendant.                  )

                                       COMPLAINT

       COMES NOW, NICHOLAS DeFOSSETT, by and through the undersigned

counsel, and files this, his Complaint against Defendant CPRK-II. L.P. d/b/a BROOK

HOLLOW SHOPPING CENTER, pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part

36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this Court as follows:

                                      JURISDICTION

       1.       This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                          PARTIES

       2.       Plaintiff NICHOLAS DeFOSSETT (hereinafter “Plaintiff”) is, and has

been at all times relevant to the instant matter, a natural person residing in San Antonio,


                                              1
            Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 2 of 19




Texas (Bexar County).

       3.       Plaintiff is disabled as defined by the ADA.

       4.       Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.       Plaintiff uses a wheelchair for mobility purposes.

       6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.       Defendant CPRK-II. L.P. d/b/a BROOK HOLLOW SHOPPING CENTER

(hereinafter “BROOK HOLLOW”) is a private limited partnership operating a

commercial property (or “strip mall”) that transacts business in the state of Texas and

within this judicial district.

       8.       BROOK HOLLOW may be properly served with process at through his

registered agent located at: CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,

Texas 75201.

                                               2
            Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 3 of 19




                               FACTUAL ALLEGATIONS

       9.       On or about December 3, 2020, Plaintiff was a customer at “Pacific Moon”

a business located at 15140 San Pedro Avenue, San Antonio, Texas 78232, referenced

herein as “Pacific Moon.”

       10.      BROOK HOLLOW is the owner or co-owner of the real property and

improvements that the Pacific Moon is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       11.      Plaintiff lives approximately 9 miles from the Pacific Moon and Property.

       12.      Plaintiff’s access to the business(es) located at 15140 San Pedro Avenue,

San   Antonio,      Bexar   County     Property   Identification   number(s)   544776       &

544772 (collectively, “the Property”), and/or full and equal enjoyment of the goods,

services, foods, drinks, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of his disabilities, and he will be denied

and/or limited in the future unless and until Defendant is compelled to remove the

physical barriers to access and correct the ADA violations that exist at the Pacific Moon

and Property, including those set forth in this Complaint.

       13.      Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property is made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

                                              3
         Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 4 of 19




       14.     Plaintiff intends to revisit the Pacific Moon and Property to purchase goods

and/or services.

       15.     Plaintiff travelled to the Pacific Moon and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Pacific

Moon and Property that are detailed in this Complaint, engaged those barriers, suffered

legal harm and legal injury, and will continue to suffer such harm and injury as a result of

the illegal barriers to access present at the Pacific Moon and Property.


                                  COUNT I
                      VIOLATIONS OF THE ADA AND ADAAG

       16.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a
               whole is growing older;

       (ii)    historically, society has tended to isolate and segregate individuals
               with disabilities, and, despite some improvements, such forms of
               discrimination against individuals with disabilities continue to be a
               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to

                                             4
         Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 5 of 19




              make modifications to existing facilities and practices, exclusionary
              qualification standards and criteria, segregation, and relegation to
              lesser service, programs, activities, benefits, jobs, or other
              opportunities; and

       (v)    the continuing existence of unfair and unnecessary discrimination
              and prejudice denies people with disabilities the opportunity to
              compete on an equal basis and to pursue those opportunities for
              which our free society is justifiably famous, and costs the United
              States billions of dollars in unnecessary expenses resulting from
              dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.    Congress explicitly stated that the purpose of the ADA was to:

       (i)    provide a clear and comprehensive national mandate for the
              elimination of discrimination against individuals with disabilities;

       (ii)   provide a clear, strong, consistent, enforceable standards addressing
              discrimination against individuals with disabilities; and

              *****

       (iv)   invoke the sweep of congressional authority, including the power to
              enforce the fourteenth amendment and to regulate commerce, in
              order to address the major areas of discrimination faced day-to-day
              by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.    The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.    The Pacific Moon is a public accommodation and service establishment.


                                              5
        Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 6 of 19




       22.    The Property is a public accommodation and service establishment.

       23.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Pacific Moon must be, but is not, in compliance with the ADA and

ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Pacific Moon and the Property in his capacity as a customer of the Pacific Moon and

Property and as an independent advocate for the disabled, but could not fully do so

because of his disabilities resulting from the physical barriers to access, dangerous

conditions and ADA violations that exist at the Pacific Moon and Property that preclude

and/or limit his access to the Pacific Moon and Property and/or the goods, services,

facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Pacific Moon and Property again in the very

near future as a customer in order to utilize all of the goods, services, facilities,

privileges, advantages and/or accommodations commonly offered at the Pacific Moon

                                            6
         Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 7 of 19




and Property and as an independent advocate for the disabled, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions

and ADA violations that exist at the Pacific Moon and Property that preclude and/or limit

his access to the Pacific Moon and Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

       29.    Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Pacific Moon and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.    Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Pacific Moon and Property, including those specifically set forth herein, and

make the Pacific Moon and Property accessible to and usable by Plaintiff and other

persons with disabilities.

       31.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Pacific Moon and Property and the full and equal

enjoyment of the goods, services, facilities, privileges, advantages and accommodations

of the Pacific Moon and Property include, but are not limited to:

       (a)    ACCESSIBLE ELEMENTS:

                                            7
  Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 8 of 19




(i) Near Unit 15126-30, the access aisle to the accessible parking space is not

    level due to the presence of an accessible ramp in the access aisle in violation

    of section 502.4 of the 2010 ADAAG standards. This violation would make it

    dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

    at the Property.

(ii) Near Unit 15126-30, the accessible curb ramp is improperly protruding into the

    access aisle of the accessible parking space in violation of section 406.5 of the

    2010 ADAAG Standards.            This violation would make it difficult and

    dangerous for Plaintiff to exit/enter their vehicle.

(iii)   Near Unit 15126-30, the Property has an accessible ramp that lacks finished

    edges or edge protection and/or is otherwise in violation of section 405.9 of the

    2010 ADAAG standards. This violation would make it difficult for Plaintiff to

    access the units of the Property.

(iv)    Near Unit 15126-30, the accessible parking space has a slope in excess of

    1:48 in violation of section 502.4 of the 2010 ADAAG standards and is not

    level. This violation would make it dangerous and difficult for Plaintiff to exit

    and enter their vehicle while parked at the Property.

(v) Near Unit 15136, due to the presence of stairs with no nearby ramp, the

    Property lacks an accessible route connecting accessible facilities, accessible

    elements and/or accessible spaces of the Property in violation of section

    206.2.2 of the 2010 ADAAG standards. This violation would make it difficult

    for Plaintiff to access public features of the Property.

                                        8
  Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 9 of 19




(vi)    Near Unit 15122, due to the presence of stairs with no nearby ramp, the

    Property lacks an accessible route connecting accessible facilities, accessible

    elements and/or accessible spaces of the Property in violation of section

    206.2.2 of the 2010 ADAAG standards. This violation would make it difficult

    for Plaintiff to access public features of the Property.

(vii)   Near Unit 15120, the accessible parking space and associated access aisle

    have a slope in excess of 1:48 in violation of section 502.4 of the 2010

    ADAAG standards and are not level. This violation would make it dangerous

    and difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(viii) There is a policy of placing parking stops in the access aisles at the

    Property. Specifically, there is a parking stop located in the access aisle of the

    accessible parking space nearest Unit 15120, which improperly encourages

    parking in the access aisle in violation of section 502.3.3 of the 2010 ADAAG

    standards. This violation would make it difficult for Plaintiff to leave a vehicle

    when parked in this accessible parking space.

(ix)    Near Unit 15120, the Property has an accessible ramp that lacks finished

    edges or edge protection on both sides of the ramp in violation of section 405.9

    of the 2010 ADAAG standards. This violation would make it difficult for

    Plaintiff to access the units of the Property.

(x) Near Unit 15120, there is a vertical rise at the base of the accessible ramp that

    is in excess of a ¼ of an inch, in violation of Section 303.2 and 405.4 of the

                                        9
 Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 10 of 19




    2010 ADAAG standards. This violation would make it dangerous and difficult

    for Plaintiff to access public features of the Property.

(xi)    Near Unit 15118, the access aisle to the accessible parking space is not

    level due to the presence of an accessible ramp in the access aisle in violation

    of section 502.4 of the 2010 ADAAG standards. This violation would make it

    dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

    at the Property.

(xii)   Near Unit 15118, the accessible curb ramp is improperly protruding into the

    access aisle of the accessible parking space in violation of section 406.5 of the

    2010 ADAAG Standards.            This violation would make it difficult and

    dangerous for Plaintiff to exit/enter their vehicle.

(xiii) The access aisle serving the accessible parking space near Unit 15118 is not

    at the same level as the parking space it serves in violation of section 502.4 of

    the 2010 ADAAG Standards.           This violation would make it difficult for

    Plaintiff to exit and enter his vehicle if parked at that accessible parking space.

(xiv) Near Unit 15118, the accessible parking space has a slope in excess of 1:48

    in violation of section 502.4 of the 2010 ADAAG standards and is not level.

    This violation would make it dangerous and difficult for Plaintiff to exit and

    enter their vehicle while parked at the Property.

(xv)    Near Unit 15118, the access aisle to the accessible parking space has a

    cross-slope in excess of 1:48 in violation of section 502.4 of the 2010 ADAAG



                                       10
 Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 11 of 19




   standards and is not level. This violation would make it dangerous and difficult

   for Plaintiff to exit and enter their vehicle while parked at the Property.

(xvi) Near Unit 15118, due to the presence of stairs with no nearby ramp, the

   Property lacks an accessible route connecting accessible facilities, accessible

   elements and/or accessible spaces of the Property in violation of section

   206.2.2 of the 2010 ADAAG standards. This violation would make it difficult

   for Plaintiff to access public features of the Property.

(xvii) The accessible entrances to Units 15104, 15110 and 15112 are completely

   inaccessible due to the presence of stairs with no nearby accessible ramp or

   accessible parking space, the Property lacks an accessible route connecting

   accessible facilities, accessible elements and/or accessible spaces of the

   Property in violation of section 206.2.4 and 206.4 of the 2010 ADAAG

   standards. This violation would make it difficult for Plaintiff to access public

   features of the Property.

(xviii) Near Unit 15102, there is at least one access aisle that has a vertical rise in

   excess of ¼ inch and is in violation of section 303.2 and 502.4 of the 2010

   ADAAG standards. This violation would make it dangerous and difficult for

   Plaintiff to exit and enter their vehicle while parked at the Property.

(xix) Across the vehicular way from Unit 15122, the access aisle adjacent to the

   accessible parking spaces has a slope in excess of 1:48 in violation of section

   502.4 of the 2010 ADAAG standards and are not level. This violation would



                                      11
 Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 12 of 19




   make it dangerous and difficult for Plaintiff to exit and enter their vehicle

   while parked at the Property.

(xx)   Across the vehicular way from Unit 15122, the accessible parking spaces

   are not located on the shortest distance to the accessible route leading to the

   accessible entrances in violation of section 208.3.1 of the 2010 ADAAG

   Standards. This violation would make it difficult for Plaintiff to access the

   units of the Property.

(xxi) Near Pacific Moon, there is a vertical rise at the base of the accessible ramp

   that is in excess of a ¼ of an inch, in violation of Section 303.2 and 405.4 of

   the 2010 ADAAG standards. This violation would make it dangerous and

   difficult for Plaintiff to access public features of the Property.

(xxii) Near Pacific Moon, the accessible parking space has a slope in excess of

   1:48 in violation of section 502.4 of the 2010 ADAAG standards and is not

   level. This violation would make it dangerous and difficult for Plaintiff to exit

   and enter their vehicle while parked at the Property.

(xxiii) In front of Play It Again Sports, Unit 15038, the accessible parking space

   has an access aisle that is not 60 inches wide minimum for the entire length of

   the accessible parking space in violation of section 502.3 of the 2010 ADAAG

   standards. This would make it difficult for Plaintiff to exit and enter his

   vehicle at this accessible parking space.

(xxiv) In front of Play It Again Sports, Unit 15038, the accessible parking space

   has an access aisle with a pole permanently affixed in the access aisle which

                                      12
 Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 13 of 19




   creates unlevel surfaces in violation of section 502.4 of the 2010 ADAAG

   standards.

(xxv) In front of Play It Again Sports, Unit 15038, due to the presence of stairs

   with no nearby ramp, the Property lacks an accessible route connecting

   accessible facilities, accessible elements and/or accessible spaces of the

   Property in violation of section 206.2.2 of the 2010 ADAAG standards. This

   violation would make it difficult for Plaintiff to access public features of the

   Property.

(xxvi) Close to Unit 15048 is an accessible parking space with a cross-slope in

   excess of 1:48 in violation of section 502.4 of the 2010 ADAAG standards.

   This violation would make it difficult and dangerous to exit and enter his

   vehicle at this location.

(xxvii) Near Unit 15048, due to the presence of stairs with no nearby ramp, the

   Property lacks an accessible route connecting accessible facilities, accessible

   elements and/or accessible spaces of the Property in violation of section

   206.2.2 of the 2010 ADAAG standards. This violation would make it difficult

   for Plaintiff to access public features of the Property.

(xxviii)        In between Units 15054 and 15058-101 as well as in between Unit

   15058-101 and Unit 15062, due to the presence of stairs with no nearby ramp,

   the Property lacks an accessible route connecting accessible facilities,

   accessible elements and/or accessible spaces of the Property in violation of



                                      13
     Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 14 of 19




       section 206.2.2 of the 2010 ADAAG standards. This violation would make it

       difficult for Plaintiff to access public features of the Property.

    (xxix) The accessible entrance to Unit 15085-101 is completely inaccessible due

       to the presence of stairs with no nearby accessible ramp or accessible parking

       space, the Property lacks an accessible route connecting accessible facilities,

       accessible elements and/or accessible spaces of the Property in violation of

       section 206.2.4 and 206.4 of the 2010 ADAAG standards. This violation would

       make it difficult for Plaintiff to access public features of the Property.

    (xxx) Inside Pacific Moon, the bar is lacking any portion of the counter that has a

       maximum height of 34 (thirty-four) inches from the finished floor in violation

       of section 902.3 of the 2010 ADAAG standards, all portions of the bar exceed

       34 (thirty-four) inches in height from the finished floor. This violation would

       make it difficult for Plaintiff to enjoy the unique eating experience at the bar.

    (xxxi) Inside Pacific Moon, the Property lacks an accessible route connecting all

       accessible elements and features inside the Property in violation of section

       206.2.4 of the 2010 ADAAG standards. Specifically, there is a sitting area that

       is only accessible via stairs. This violation would make it difficult for Plaintiff

       to access public features of the Property.

    (xxxii) Defendants fail to adhere to a policy, practice and procedure to ensure that

       all facilities are readily accessible to and usable by disabled individuals.

PACIFIC MOON RESTROOMS



                                          14
 Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 15 of 19




(i)            The restroom lacks signage in compliance with sections 216.8 and 703

       of the 2010 ADAAG standards. This would make it difficult for Plaintiff

       and/or any disabled individual to locate accessible restroom facilities.

(ii)           The door hardware of the restrooms are not at the proper height in

       violation of section 404.2.7 of the 2010 ADAAG standards. This would make

       it difficult for Plaintiff and/or any disabled individual to utilize the restroom

       facilities.

(iii)          The door exiting the restroom lacks a proper minimum maneuvering

       clearance, due to the proximity of the door hardware to the adjacent wall, in

       violation of section 404.2.4 of the 2010 ADAAG standards. This would make

       it difficult for Plaintiff and/or any disabled individual to safely utilize the

       restroom facilities.


(iv)           The restrooms have grab bars adjacent to the commode which are not in

       compliance with section 604.5.2 of the 2010 ADAAG standards as the rear bar

       does not properly extend at least 24 inches from the centerline of the

       toilet. This would make it difficult for Plaintiff and/or any disabled individual

       to safely utilize the restroom facilities.


(v) The restrooms have grab bars adjacent to the commode which are not in

       compliance with section 604.5 of the 2010 ADAAG standards as the rear bar is

       too short. This would make it difficult for Plaintiff and/or any disabled

       individual to safely utilize the restroom facilities.


                                           15
        Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 16 of 19




      (vi)         The grab bars/handrails are not positioned in accordance with 609.4 and

            604.5 of the 2010 ADAAG standards as they are too high. This would make it

            difficult for Plaintiff and/or any disabled individual to safely utilize the

            restroom facilities.

      (vii)        The hand operated flush control is not located on the open side of the

            accessible toilet in violation of section 604.6 of the 2010 ADAAG standards.

            This would make it difficult for Plaintiff and/or any disabled individual to

            safely utilize the restroom facilities.

      (viii)       Restrooms have a pedestal sink with inadequate knee and toe clearance

            in violation of section 306 of the 2010 ADAAG standards. This would make it

            difficult for Plaintiff and/or any disabled individual to safely utilize the

            restroom facilities.

      (xxxiii)         The mirror in the bathrooms exceeds the maximum height permitted

            by Section 603.3 of the 2010 ADAAG standards. This violation would make it

            difficult for the Plaintiff and/or any disabled individual to properly utilize

            public features of the restroom.

      32.       The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Pacific Moon

and Property.

      33.       Plaintiff requires an inspection of Pacific Moon and Property in order to

determine all of the discriminatory conditions present at the Pacific Moon and Property in

violation of the ADA.

                                                16
           Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 17 of 19




          34.   The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

          35.   All of the violations alleged herein are readily achievable to modify to

bring the Pacific Moon and Property into compliance with the ADA.

          36.   Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Pacific Moon and Property is readily achievable

because the nature and cost of the modifications are relatively low.

          37.   Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Pacific Moon and Property are readily achievable

because Defendants have the financial resources to make the necessary modifications.

          38.   Upon information and good faith belief, the Pacific Moon and Property

have been altered since 2010.

          39.   In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

          40.   Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Pacific Moon and Property, including those alleged

herein.

                                             17
        Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 18 of 19




      41.    Plaintiff’s requested relief serves the public interest.

      42.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

      43.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

      44.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Pacific Moon and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Pacific Moon in violation of the ADA and ADAAG;

      (b)    That the Court issue a permanent injunction enjoining Defendant from

             continuing their discriminatory practices;

      (c)    That the Court issue an Order requiring Defendant to (i) remove the

             physical barriers to access and (ii) alter the subject Pacific Moon to make it

             readily accessible to and useable by individuals with disabilities to the

             extent required by the ADA;

      (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation

             expenses and costs; and

      (e)    That the Court grant such further relief as deemed just and equitable in light

             of the circumstances.

                                          Dated: March 5, 2021.

                                          Respectfully submitted,

                                             18
Case 5:21-cv-00226-OLG Document 1 Filed 03/05/21 Page 19 of 19




                            /s/ Dennis R. Kurz
                            Dennis R. Kurz
                            Attorney-in-Charge for Plaintiff
                            Texas State Bar ID No. 24068183
                            Kurz Law Group, LLC
                            4355 Cobb Parkway, Suite J-285
                            Atlanta, GA 30339
                            Tele: (404) 805-2494
                            Fax: (770) 428-5356
                            Email: dennis@kurzlawgroup.com




                              19
